Citation Nr: 1637679	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  10-48 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial schedular compensable rating for bilateral hearing loss.

2.  Entitlement to an initial extraschedular compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for chronic neck and back pain with headaches.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran had active military service from December 1964 to November 1968. 

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

The Veteran testified during a hearing before the undersigned Veterans Law Judge in December 2012.  A copy of the hearing transcript has been associated with the claims folder.

The Board remanded the issues on appeal for further development in July 2014.  As pertaining to the issue of entitlement to an initial schedular compensable rating for hearing loss, that development has been completed and the issue is ready for adjudication.

The issues of entitlement to service connection for a neck and back disability, entitlement to an initial extraschedular rating for bilateral hearing loss and entitlement to TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The results of the audiological evaluation have indicated the Veteran has no worse than Level I hearing impairment in his right ear and Level I hearing impairment in his left ear.

CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015).

A standard November 2006 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c).

The Veteran's service treatment and post-service VA treatment records have been obtained.

In a July 2014 remand, the Board requested that a new VA examination should be conducted in order to determine the current state of his service-connected hearing loss.  An examination was conducted thereafter in November 2015.  Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran was provided VA medical examinations in August 2009 and November 2015.  The examinations are sufficient evidence for deciding the claim. The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanation. Thus, VA's duty to assist has been met.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2015).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Here, the key factors for consideration are the propriety of the initial disability rating assigned, the evaluation of the medical evidence since the grant of service connection, and the appropriateness of "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran contends that he is entitled to a higher disability rating for his bilateral hearing loss.  His bilateral hearing loss disability is assigned a zero percent (noncompensable) rating under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The assigned evaluations for hearing loss are determined mechanically, so nondiscretionarily, applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second. "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA. 38 C.F.R. § 4.85, DC 6100. 

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a) (2015).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86 (b).  Each ear is considered separately.  38 C.F.R. § 4.86.

The Veteran was afforded a VA audiological examination in August 2009.  At his examination Veteran described difficulty understanding speech on the computer due to his hearing loss.  On that occasion, puretone thresholds, in decibels, were as follows:


A
500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
RIGHT
25
25
35
45
60
41
LEFT
30
25
35
50
60
43

Speech recognition was 96 percent in the right ear and 100 percent in the left ear.

Bilateral sensorineural hearing loss was noted by the examiner.  Applying the results from the August 2009 VA examination to Table VI in 38 C.F.R. § 4.85  yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  When one ear has Level I hearing loss and the other ear has Level I hearing loss, a zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85.

During his December 2012 hearing before the Board, the Veteran explained that he had to turn up the television to hear it and that he had trouble hearing in a crowd.  The Veteran stated that he had been issued hearing aids, but they hurt his ears.  He described trouble hearing as a school bus driver.  

The Veteran was afforded a VA audiological examination in November 2015.  During his examination the Veteran reported continued difficulty understanding and noted that he had to look people in the face in order to understand them.  Audiological testing demonstrated puretone thresholds, in decibels, were as follows:



A
500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
RIGHT
45
30
35
55
70
48
LEFT
35
30
35
60
60
46

Speech recognition was 96 percent in the right ear and 92 percent in the left ear.

Bilateral sensorineural hearing loss was noted by the examiner.  Applying the results from the November 2015 VA examination to Table VI in 38 C.F.R. § 4.85  yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  As above, when one ear has Level I hearing loss and the other ear has Level I hearing loss, a zero percent (noncompensable) rating is assigned under Table VII. 38 C.F.R. § 4.85.

In the absence of any additional medical evidence showing a more severe hearing disability, and based on the results of the audiological evaluation discussed above, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation at any time during this appeal.  The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life.  However, the evaluation of hearing loss is predicated upon the results of the audiology studies of record.  See Lendenmann, supra.  As such, a higher schedular rating is denied.  

The VA examinations were conducted in accordance with 38 C.F.R. § 4.85 (a) and are highly probative. The Veteran noted his difficulties with his hearing, and the Board finds no prejudice in deciding the claim.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The question of whether an extraschedular rating is warranted in this case is being deferred, pending development on the TDIU claim, and is addressed in the remand section of this decision.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial compensable disability evaluation for bilateral hearing loss is denied.


REMAND

In its July 2014 remand, the Board requested that the Veteran be scheduled for a new VA examination in order to determine the etiology of any back disability found.  The Board noted that, as scoliosis was noted at the Veteran's in-service entrance and separation examinations, additional questions were necessary to determine whether the Veteran's scoliosis was a congenital disease or defect and whether there was a superimposed disease or injury or aggravation of scoliosis.    

The Veteran was afforded a VA examination in September 2014.  Regrettably, while the examiner provided an opinion regarding the Veteran's neck disabilities and his scoliosis, a diagnosis of thoracolumbar spine degenerative disc and joint disease as well as thoracic spine kyphosis were provided but no opinion was rendered as to the etiology of these disorders.  A new addendum opinion is necessary to determine if the any currently diagnosed back condition found is related to service.

The Veteran's TDIU claim depends in part on the disposition of the back claim currently on appeal and is accordingly inextricably intertwined with the claim. A determination on the TDIU claim must therefore be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  The Board notes that if the Veteran does not meet the schedular criteria for 38 C.F.R. § 4.16 (a) after the resolution of the claim for service connection for chronic neck and back pain with headaches, then the AOJ should consider the Veteran's TDIU claim under the provisions of 38 C.F.R. § 4.16 (b).

Finally, the Board notes it is deferring adjudication of the issue of entitlement to a higher rating for the Veteran's hearing loss on an extraschedular basis, as development for the TDIU issue being remanded might impact the Veteran's eligibility for higher ratings on an extraschedular basis.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the same examiner who conducted the September 2014 VA examination or, if unavailable, the Veteran should be afforded a new VA examination.  If the September 2014 VA examiner determines that an additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed. 

The examiner is asked to address whether it is at least as likely as not (50 or greater probability) that any diagnosed back disability other than scoliosis, was incurred in or otherwise related to the Veteran's military service.  For any condition that is found to be related his military service, the examiner should provide further comment on its functional effects on the Veteran's ability to work.

The examiner is directed to the notations of moderate thoracic scoliosis on the Veteran's entrance and separation examinations; a June 10, 1965 service treatment record entry detailing a muscle strain; and the Veteran's lay assertions that he injured his back/neck in service when he was hit on a ship by a steel pipe.  

2.  After the development has been completed, adjudicate the claims, also to include the TDIU issue and a rating for hearing loss on an extraschedular basis.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


